office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date cc tege conex-116113-04 uil the honorable peter j visclosky u s house of representatives washington dc dear congressman visclosky i apologize for the delay in responding to your letter dated date to the pension benefit guarantee corporation on behalf of your constituent ------------------------------ ------------------wrote about the use of k savings to help supplement health care costs she opposes the percent penalty incurred when using k funds for this purpose to discourage the use of retirement_plan funds these include a 401_k_plan for purposes other than retirement the law imposes an additional tax on early distributions of those funds early_distribution_tax distributions both periodic and nonperiodic from qualified_retirement_plans made before age ½ are specifically subject_to an additional tax of percent unless a statutory exception applies this tax applies to the part of the distribution that she must include in gross_income it does not apply to any part of a distribution that is tax free such as amounts that represent a return of her cost or that she rolled over to another retirement_plan the law provides exceptions to the additional tax for certain early distributions such as certain payments for medical_care if the payer of the distribution knows that an exception applies to an individual’s early distribution the payer would put distribution code or in box of the individual’s 1099-r and the individual would not have to report the distribution based on the limited information ------------------supplied she may qualify for the medical expense exception and may not have to pay the percent additional tax on distributions that are not more than the amount she paid for unreimbursed medical_expenses during the year of the distribution minu sec_2 percent of her adjusted_gross_income adjusted_gross_income is the amount on form_1040 line or form 1040a line for the year of the distribution she can only take into account unreimbursed medical_expenses that she would be able to include in figuring a deduction for medical_expenses on schedule a form_1040 she does not have to itemize her deductions to take advantage of this exception to the percent additional tax i have enclosed a copy of publication pension and annuity income that discusses the tax treatment of distributions individuals receive from pension and annuity_plans and how to report the income on their federal_income_tax returns the tax on early distributions and the exceptions are on page of publication i also enclosed a copy of publication medical and dental expenses that explains the itemized_deduction for medical and dental expenses and what expenses she can and cannot include in figuring the deduction i hope this information is helpful if you need additional information please contact me at ---------------------or -----------------------of my staff at --------------------- enclosures sarah hall ingram division counsel associate chief_counsel tax exempt and government entities sincerely macro form rev department of the treasury - internal_revenue_service
